Case: 13-30753      Document: 00512586229         Page: 1    Date Filed: 04/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 13-30753                             FILED
                                                                            April 4, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk

GARY LANDRY,

                                                 Plaintiff−Appellant,

versus

KEVIN BENJAMIN; CHADWICK DARBONNE; UNKNOWN MAPLES,
Captain; M. PIAZZA,

                                                 Defendants−Appellees.




                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:12-CV-311




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Gary Landry, Louisiana prisoner # 326223, moves for leave to proceed in



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30753       Document: 00512586229   Page: 2   Date Filed: 04/04/2014


                                  No. 13-30753

forma pauperis (“IFP”) in his appeal of the dismissal, for failure to state a
claim, of his 42 U.S.C. § 1983 suit. Landry’s motions to file a supplemental
brief and for the appointment of counsel are DENIED.
      By moving for IFP status, Landry is challenging the district court’s cer-
tification that his appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a). Landry’s brief on appeal
makes only a conclusional assertion of good faith and does not address the dis-
trict court’s reasons for its certification decision, which included thorough con-
sideration of his claims by way of adoption of the magistrate judge’s report and
recommendation. See Baugh, 117 F.3d at 202. Accordingly, Landry’s challenge
to the certification decision is deemed abandoned. See Brinkmann v. Dall.
Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Landry has not
shown that his appeal involves “legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). Therefore, the motion for
leave to proceed IFP on appeal is DENIED, and the appeal is DISMISSED as
frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      The dismissal of the complaint as frivolous in the district court and the
dismissal of the appeal count as strikes pursuant to 28 U.S.C. § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996). Landry is cau-
tioned that if he accumulates three § 1915(g) strikes, he will not be able to
proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).




                                        2